 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     SEATTLE DIVISION

10   PATRICK V.,                                        Civil No. 2:19-CV-00776-MAT

11            Plaintiff,

12            vs.                                       ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            IT IS HEREBY ORDERED THAT upon consideration of Defendant’s Stipulated Motion

16   for Remand, the Court hereby REVERSES the Commissioner’s decision in this matter and

17   REMANDS the cause to the Commissioner for further administrative proceedings, a de novo

18   hearing, and a new decision. See Shalala v. Schaefer, 509 U.S. 292 (1993).

19            Upon remand, the ALJ will consider and issue findings regarding whether recovery of the

20   overpayment may be waived pursuant to 20 CFR 404.506 and 404.512. The ALJ will consider

21   and issue findings regarding whether the claimant was “at fault” or “without fault” in causing

22   and/or accepting the overpayment pursuant to 20 CFR 404.510 and 404.511; and if it is

23   determined that the claimant was without fault in causing the overpayment, the ALJ will

24   consider findings regarding whether recovery of the overpayment would defeat the purpose of

     Page 1         ORDER - [2:19-CV-00776-MAT]
 1
     Title II of the Social Security Act or be against equity or good conscience, pursuant to
 2
     Acquiescence Ruling 92-5(9), 20 CFR 404.508 and 404.509. The Commissioner will also redact
 3
     certain personally identifiable information from family members in the record.
 4
              This case is being remanded pursuant to sentence four of 42 U.S.C. § 405(g). The Clerk
 5
     is directed to enter judgment in accordance with Fed. R. Civ. P. 58. The briefing schedule in this
 6
     matter is vacated.
 7
              DATED this 10th day of October, 2019.
 8

 9                                                        A
                                                          Mary Alice Theiler
10                                                        United States Magistrate Judge

11

12   Presented by:

13   s/ Michael Howard
     MICHAEL HOWARD
14   Special Assistant U.S. Attorney
     Office of the General Counsel
15   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
16   Seattle, WA 98104-7075
     Telephone: (206) 615-3749
17   Fax: (206) 615-2531
     michael.howard@ssa.gov
18

19

20

21

22

23

24

     Page 2      ORDER - [2:19-CV-00776-MAT]
